Citation Nr: 0032878	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  98-01 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling, on appeal 
from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active military service from February 1966 to 
October 1968.

This appeal arises from a rating decision of October 1997 
from the Department of Veterans Affairs (VA) Los Angeles, 
California, Regional Office (RO), which granted service 
connection for PTSD and assigned a 30 percent evaluation.

A hearing was conducted before a local hearing officer at the 
RO in March 1998.  


REMAND

The veteran asserts that as a result of his service-connected 
PTSD he experiences flashbacks, nightmares, and intrusive 
thoughts of his war-related experiences. Additionally, in a 
VA Form 646, Statement of Accredited Representative in 
Appealed Case, dated in August 2000, the accredited 
representative pointed out that the veteran also experiences 
trouble sleeping and that he is, in essence, suicidal.  

During the pendency of this appeal, the criteria for 
evaluating psychiatric disorders in VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4, were 
amended, effective November 7, 1996.  See 61 Fed. Reg. 52695 
(October 8, 1996).  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Upon review of the statement of the case issued in 
conjunction with this appeal, in December 1997, the Board 
notes that it did not contain the psychiatric regulations in 
effect prior to November 7, 1996.  Furthermore, a 
comprehensive review of the entire evidentiary record, to 
include pertinent rating decisions and various supplemental 
statement(s) of the case (SSOC), fails to show that the 
veteran was ever informed of the psychiatric regulations in 
effect prior to November 7, 1996.  In as much as the 
veteran's claim was received in October 1996, this case must 
be remanded for due process reasons.  

The Board also notes that in a recent decision the Court held 
that at the time of an initial rating, separate ratings could 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further observes that VA has a duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances.  See 38 C.F.R. § 3.326 (2000); 
Green v. Derwinski, 1 Vet. App. 121, 123 (1991); Lineberger 
v. Brown, 5 Vet. App. 367, 369 (1993); Waddell v. Brown, 5 
Vet. App. 454 (1993).  See also Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  In the instant case, as the veteran has not 
been examined since 1998, and, furthermore, as the veteran 
has not received notice as to the rating criteria which 
preexisted the above-discussed regulatory change in November 
1996, the Board is of the opinion that the veteran should be 
afforded a current VA examination in order to discern the 
current severity of his service-connected PTSD.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
December 1998.  After securing the 
necessary release, the RO should obtain 
these records.  All records obtained 
should be added to the claims folder.

2.  The RO should schedule the veteran 
for a special VA psychiatric examination 
to determine the manifestations and 
severity of his service-connected PTSD.  
The claims folder, to specifically 
include a copy of the mental disorders 
section of the Rating Schedule concerning 
PTSD, effective before and after November 
7, 1996, should be made available to the 
examiner for review before the 
examination.  The examiner should be 
requested to describe the symptomatology 
due to the veteran's service-connected 
PTSD, to assign a GAF score, and to 
explain what the assigned score means.

3.  Thereafter, following any additional 
development deemed appropriate, the RO 
should readjudicate the issue currently 
on appeal, to include consideration of 
both the old and revised rating criteria, 
as well as staged ratings as set forth in 
the Fenderson, supra.

4.  If the determination remains adverse 
to the veteran, he and his representative 
should be furnished a SSOC, which 
includes a copy of the mental disorders 
section of the Rating Schedule concerning 
PTSD, effective before November 7, 1996, 
and given the opportunity to respond 
thereto with additional argument and/or 
evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





